 


109 HR 510 IH: Graduate Opportunities in Higher Education Act of 2005
U.S. House of Representatives
2005-02-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 510 
IN THE HOUSE OF REPRESENTATIVES 
 
February 2, 2005 
Mr. Tiberi (for himself, Mr. Boehner, Mr. McKeon, Mr. Ehlers, Mr. Wilson of South Carolina, Mr. Hoekstra, and Mr. Hinojosa) introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To amend and extend title VII of the Higher Education Act of 1965. 
 
 
1.Short title; reference 
(a)Short titleThis Act may be cited as the Graduate Opportunities in Higher Education Act of 2005. 
(b)ReferencesExcept as otherwise expressly provided, whenever in this Act an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of the Higher Education Act of 1965 (20 U.S.C. 1001 et seq.). 
2.Javits fellowship program 
(a)Interruptions of studySection 701(c) (20 U.S.C. 1134(c)) is amended by adding at the end the following new sentence: In the case of other exceptional circumstances, such as active duty military service or personal or family member illness, the institution of higher education may also permit the fellowship recipient to interrupt periods of study for the duration of the tour of duty (in the case of military service) or not more than 12 months (in any other case), but without payment of the stipend.. 
(b)Allocation of fellowshipsSection 702(a)(1) (20 U.S.C. 1134a(a)(1)) is amended— 
(1)in the first sentence, by inserting from diverse geographic regions after higher education; and 
(2)by adding at the end the following new sentence: The Secretary shall also assure that at least one representative appointed to the Board represents an institution that is eligible for a grant under title III or V of this Act.. 
(c)StipendsSection 703 (20 U.S.C. 1134b(a)) is amended— 
(1)in subsection (a)— 
(A)by striking 1999–2000 and inserting 2006–2007; 
(B)by striking shall be set and inserting may be set; and 
(C)by striking Foundation graduate fellowships and inserting Foundation Graduate Research Fellowship Program; and 
(2)in subsection (b), by amending paragraph (1)(A) to read as follows: 
 
(1)In general 
(A)The Secretary shall (in addition to stipends paid to individuals under this subpart) pay to the institution of higher education, for each individual awarded a fellowship under this subpart at such institution, an institutional allowance. Except as provided in subparagraph (B), such allowance shall be, for 2006–2007 and succeeding academic years, the same amount as the institutional payment made for 2005–2006 adjusted for 2006–2007 and annually thereafter in accordance with inflation as determined by the Department of Labor’s Consumer Price Index for the previous calendar year.. 
(d)Authorization of appropriationsSection 705 (20 U.S.C. 1134d) is amended by striking fiscal year 1999 and such sums as may be necessary for each of the 4 succeeding fiscal years and inserting fiscal year 2006 and such sums as may be necessary for each of the 5 succeeding fiscal years. 
3.Graduate assistance in areas of national need 
(a)Designation of areas of national need; prioritySection 712 (20 U.S.C. 1135a) is amended— 
(1)in the last sentence of subsection (b)— 
(A)by striking and an assessment and inserting an assessment; and 
(B)by inserting before the period at the end the following: , and the priority described in subsection (c) of this section; and 
(2)by adding at the end the following new subsection: 
 
(c)PriorityThe Secretary shall establish a priority for grants in order to prepare individuals for the professoriate who will train highly-qualified elementary and secondary school teachers of math, science, and special education, and teachers who provide instruction for limited English proficient individuals. Such grants shall offer program assistance and graduate fellowships for— 
(1)post-baccalaureate study related to teacher preparation and pedagogy in math and science for students who have completed a master’s degree or are pursuing a doctorate of philosophy in math and science; 
(2)post-baccalaureate study related to teacher preparation and pedagogy in special education and English language acquisition and academic proficiency for limited English proficient individuals; and 
(3)support of dissertation research in the fields of math, science, special education, or second language pedagogy and second language acquisition.. 
(b)Collaboration required for certain applicationsSection 713(b) (20 U.S.C. 1135b) is amended— 
(1)by striking and at the end of paragraph (9); 
(2)by redesignating paragraph (10) as paragraph (11); and 
(3)by inserting after paragraph (9) the following new paragraph: 
 
(10)in the case of an application for a grant by a department, program, or unit in education or teacher preparation, contain assurances that such department, program, or unit collaborates with departments, programs, or units in all content areas to assure a successful combination of training in both teaching and such content; and. 
(c)StipendsSection 714(b) (20 U.S.C. 1135c(b)) is amended— 
(1)by striking 1999–2000 and inserting 2006–2007; 
(2)by striking shall be set and inserting may be set; and 
(3)by striking Foundation graduate fellowships and inserting Foundation Graduate Research Fellowship Program. 
(d)Additional assistanceSection 715(a)(1) (20 U.S.C. 1135d(a)(1)) is amended— 
(1)by striking 1999–2000 and inserting 2006–2007; and 
(2)by striking 1998–1999 and inserting 2006–2007. 
(e)Authorization of appropriationsSection 716 (20 U.S.C. 1135e) is amended by striking fiscal year 1999 and such sums as may be necessary for each of the 4 succeeding fiscal years and inserting fiscal year 2006 and such sums as may be necessary for each of the 5 succeeding fiscal years. 
(f)Technical amendmentsSection 714(c) (20 U.S.C. 1135c(c)) is amended— 
(1)by striking section 716(a) and inserting section 715(a); and 
(2)by striking section 714(b)(2) and inserting section 713(b)(2). 
4.Thurgood marshall legal educational opportunity program 
(a)Contract and grant purposesSection 721(c) (20 U.S.C. 1136(c)) is amended— 
(1)by amending paragraph (2) to read as follows: 
 
(2)to prepare such students for study at accredited law schools and assist them with the development of analytical skills and study methods to enhance their success and promote completion of law school;; 
(2)by striking and at the end of paragraph (4); 
(3)by striking the period at the end of paragraph (5) and inserting ; and; and 
(4)by adding at the end the following new paragraph: 
 
(6)to award Thurgood Marshall Fellowships to eligible law school students— 
(A)who participated in summer institutes authorized by subsection (d) and who are enrolled in an accredited law school; or 
(B)who are eligible law school students who have successfully completed a comparable summer institute program certified by the Council on Legal Educational Opportunity.. 
(b)Services providedSection 721(d)(1)(D) (20 U.S.C. 1136(d)(1)(D)) is amended by inserting in analytical skills and study methods after courses. 
(c)Authorization of appropriationsSection 721(h) (20 U.S.C. 1136(h)) is amended by striking 1999 and each of the 4 succeeding fiscal years and inserting 2006 and each of the 5 succeeding fiscal years. 
(d)General provisionsSubsection (e) of section 731 (20 U.S.C. 1137(e)) is repealed. 
5.Fund for the improvement of postsecondary education 
(a)Contract and grant purposesSection 741(a) (20 U.S.C. 1138(a)) is amended— 
(1)by amending paragraph (1) to read as follows: 
 
(1)the encouragement of the reform and improvement of, and innovation in, postsecondary education and the provision of educational opportunity for all, especially for the non-traditional student populations;; 
(2)in paragraph (2), by inserting before the semicolon at the end the following: for postsecondary students, especially those that provide academic credit for programs; 
(3)by amending paragraph (3) to read as follows: 
 
(3)the establishment of institutions and programs based on the technology of communications, including delivery by distance education;; and 
(4)by amending paragraph (6) to read as follows: 
 
(6)the introduction of institutional reforms designed to expand individual opportunities for entering and reentering postsecondary institutions and pursuing programs of postsecondary study tailored to individual needs;. 
(b)Areas of national needSection 744(c) (20 U.S.C. 1138c(c)) is amended by striking paragraph (4) and inserting the following: 
 
(4)International cooperation, partnerships, or student exchange among postsecondary educational institutions in the United States and abroad. 
(5)Establishment of academic programs including graduate and undergraduate courses, seminars and lectures, support of research, and development of teaching materials for the purpose of supporting faculty and academic programs that teach traditional American history (including significant constitutional, political, intellectual, economic, diplomatic, and foreign policy trends, issues, and documents; the history, nature, and development of democratic institutions of which American democracy is a part; and significant events and individuals in the history of the United States). 
(6)Support for planning, applied research, training, resource exchanges or technology transfers, the delivery of services, or other activities the purpose of which is to design and implement programs to enable institutions of higher education to work with private and civic organizations to assist communities to meet and address their pressing and severe problems, including economic development, community infrastructure and housing, crime prevention, education, healthcare, self sufficiency, and workforce preparation.. 
(c)Authorization of appropriationsSection 745 (20 U.S.C. 1138d) is amended by striking $30,000,000 for fiscal year 1999 and such sums as may be necessary for each of the 4 succeeding fiscal years and inserting $40,000,000 for fiscal year 2006 and such sums as may be necessary for each of the 5 succeeding fiscal years . 
6.Urban community servicePart C of title VII (20 U.S.C. 1139 et seq.) is repealed. 
7.Demonstration projects to ensure students with disabilities receive a quality higher education 
(a)Serving all students with disabilitiesSection 762(a) (20 U.S.C. 1140a(a)) is amended by striking students with learning disabilities and inserting students with disabilities. 
(b)Authorized activities 
(1)AmendmentSection 762(b)(2) is amended— 
(A)in subparagraph (A), by inserting in order to improve retention and completion after disabilities; 
(B)by redesignating subparagraphs (B) and (C) as subparagraphs (C) and (E), respectively; 
(C)by inserting after subparagraph (A) the following new subparagraph: 
 
(B)Effective transition practicesThe development of innovative, effective, and efficient teaching methods and strategies to ensure the smooth transition of students with disabilities from high school to postsecondary education.; and 
(D)by inserting after subparagraph (C) (as redesignated by subparagraph (B) of this paragraph) the following new subparagraph: 
 
(D)Distance learningThe development of innovative, effective, and efficient teaching methods and strategies to provide faculty and administrators with the ability to provide accessible distance education programs or classes that would enhance access of students with disabilities to higher education, including the use of electronic communication for instruction and advisement.. 
(2)Conforming amendmentSection 762(b)(3) is amended by striking subparagraphs (A) through (C) and inserting subparagraphs (A) through (E). 
(c)ApplicationsSection 763 (20 U.S.C. 1140b) is amended— 
(1)by amending paragraph (1) to read as follows: 
 
(1)a description of how such institution plans to address the activities allowed under this part;; 
(2)by striking and at the end of paragraph (2); 
(3)by striking the period at the end of paragraph (3) and inserting ; and; and 
(4)by adding at the end the following new paragraph: 
 
(4)a description of the extent to which an institution will work to replicate the best practices of institutions of higher education with demonstrated success in serving students with disabilities.. 
(d)Authorization of appropriationsSection 765 (20 U.S.C. 1140d) is amended by striking fiscal year 1999 and such sums as may be necessary for each of the 4 succeeding fiscal years and inserting fiscal year 2006 and such sums as may be necessary for each of the 5 succeeding fiscal years. 
 
